Case 4:19-cv-03383 DocumentExhibit
                           1-5 Filed E
                                     on 09/06/19 in TXSD Page 1 of 27



                     INDEX OF DOCUMENTS FILED
                       WITH REMOVAL ACTION

GUADALUPE CARDENAS AND JOSE CARDENAS VS. STATE FARM LLOYDS

        (a)   Plaintiffs’ Original Petition
        (b)   Notice of Service Process for State Farm Lloyds (return citation not filed in
              State Court)
        (c)   Defendant State Farm Lloyds’ Original Answer
        (d)   Docket Sheet
Case 4:19-cv-03383 DocumentExhibit
                           1-5 Filed E
                                     on 09/06/19 in TXSD Page 2 of 27
Case 4:19-cv-03383 DocumentExhibit
                           1-5 Filed E
                                     on 09/06/19 in TXSD Page 3 of 27
Case 4:19-cv-03383 DocumentExhibit
                           1-5 Filed E
                                     on 09/06/19 in TXSD Page 4 of 27
Case 4:19-cv-03383 DocumentExhibit
                           1-5 Filed E
                                     on 09/06/19 in TXSD Page 5 of 27
Case 4:19-cv-03383 DocumentExhibit
                           1-5 Filed E
                                     on 09/06/19 in TXSD Page 6 of 27
Case 4:19-cv-03383 DocumentExhibit
                           1-5 Filed E
                                     on 09/06/19 in TXSD Page 7 of 27
Case 4:19-cv-03383 DocumentExhibit
                           1-5 Filed E
                                     on 09/06/19 in TXSD Page 8 of 27
Case 4:19-cv-03383 DocumentExhibit
                           1-5 Filed E
                                     on 09/06/19 in TXSD Page 9 of 27
Case 4:19-cv-03383 Document Exhibit   E 09/06/19 in TXSD Page 10 of 27
                            1-5 Filed on
Case 4:19-cv-03383 Document Exhibit   E 09/06/19 in TXSD Page 11 of 27
                            1-5 Filed on
Case 4:19-cv-03383 Document Exhibit   E 09/06/19 in TXSD Page 12 of 27
                            1-5 Filed on
Case 4:19-cv-03383 Document Exhibit   E 09/06/19 in TXSD Page 13 of 27
                            1-5 Filed on
Case 4:19-cv-03383 Document Exhibit   E 09/06/19 in TXSD Page 14 of 27
                            1-5 Filed on
Case 4:19-cv-03383 Document Exhibit   E 09/06/19 in TXSD Page 15 of 27
                            1-5 Filed on
Case 4:19-cv-03383 Document Exhibit   E 09/06/19 in TXSD Page 16 of 27
                            1-5 Filed on
Case 4:19-cv-03383 Document Exhibit   E 09/06/19 in TXSD Page 17 of 27
                            1-5 Filed on
                                                                                                                  Filed
     Case 4:19-cv-03383 Document Exhibit   E 09/06/19 in TXSD Page 18 of 27
                                 1-5 Filed on                                                      8/30/2019 2:25 PM
                                                                                             Beverley McGrew Walker
                                                                                                         District Clerk
                                                                                             Fort Bend County, Texas
                                                                                               James Burnett

                                 CAUSE NO. 19-DCV-264512

GUADALUPE CARDENAS AND                            §            IN THE DISTRICT COURT OF
JOSE LUIS CARDENAS                                §
                                                  §
V.                                                §            FORT BEND COUNTY, TEXAS
                                                  §
STATE FARM LLOYDS                                 §            240TH JUDICIAL DISTRICT



                           DEFENDANT’S ORIGINAL ANSWER

TO THE HONORABLE JUDGE OF SAID COURT:

       COME NOW, STATE FARM LLOYDS, Defendant in the above-entitled and numbered

cause, and files this Original Answer to the allegations contained in Plaintiffs’ Original Petition,

and all subsequent amended or supplemental petitions filed against Defendant, and shows as

follows:

                                            I.
                                      GENERAL DENIAL

       1.      Defendant generally denies all material allegations contained in Plaintiffs’ Original

Petition, and any amendments thereto, and demands strict proof thereof as allowed under the laws

of the State of Texas. By this general denial, Defendant would require Plaintiffs to prove every

fact to support the claims in Plaintiffs’ Original Petition, and any amendments thereto, by a

preponderance of the evidence.

                                                II.

                                           DEFENSES

       2.      Policy Coverage Provisions. Under the Insuring Agreement, Plaintiffs bear the

burden to prove damage resulting from an occurrence of accidental direct physical loss to the
    Case 4:19-cv-03383 Document Exhibit   E 09/06/19 in TXSD Page 19 of 27
                                1-5 Filed on



insured property during the policy period. Plaintiffs lack proof that any additional damages

resulted from any accidental direct physical loss during the policy period.

        3.         Payment. State Farm is entitled to an offset or credit against Plaintiffs’ damages,

if any, in the amount of all payments State Farm has made to or on behalf of Plaintiffs under the

Policy in connection with the damages and the insurance claim that give rise to Plaintiffs’ claims

in this lawsuit.

        4.         Deductible/Offset. State Farm is entitled to on offset or credit against Plaintiffs’

damages, if any, in the amount of Plaintiffs’ deductible.

        5.         Limit of Liability. State Farm’s liability, if any, is limited to the amount of the

Policy limits under the subject Policy, pursuant to the “Limit of Liability” and other clauses

contained in the Policy sued upon.

        6.         Failure of Policy Considerations/Conditions Precedent. State Farm hereby

asserts all conditions of the Policy at issue including but not limited to all terms, deductibles,

limitations, exclusions, and all “duties after loss.” Specifically, Plaintiff has failed to satisfy the

conditions of the Policy requiring Plaintiff to preserve evidence of the damage, to provide evidence

when reasonably requested, and to mitigate further damage. The Policy states:

                                     SECTION I – CONDITIONS

                   2.     Your Duties After Loss. After a loss to which this insurance may
                          apply, you shall see that the following duties are performed:
                   a.     give immediate notice to us or our agent…
                   b.     protect the property from further damage or loss, make reasonable
                          and necessary temporary repairs required to protect the property,
                          keep an accurate record of repair expenditures;
                                              * * * * *
                   d.     as often as we reasonably require:
                          (1)     exhibit the damaged property;
                          (2)     provide us with records and documents we request and
                                  permit us to make copies
    Case 4:19-cv-03383 Document Exhibit   E 09/06/19 in TXSD Page 20 of 27
                                1-5 Filed on



                       (3)       submit to and subscribe, while not in the presence of any
                                 other insured:
                                 (a) statements; and
                                 (b) examinations under oath….

       7.      Pre-Existing Damages. Plaintiffs’ claims are barred, in whole or in part, because

the damages and losses alleged in Plaintiffs’ Petition, none being admitted, pre-existed the alleged

occurrence of wind or wind-driven rain.

       8.      Normal Wear and Tear. Plaintiffs’ claims are barred, in whole or in part, because

the damages and losses alleged in Plaintiffs’ Petition, none being admitted, were proximately

caused, in whole or in part, by normal wear and tear. The Policy states:

                              SECTION I – LOSSES NOT INSURED

               1. We do not insure for any loss to the property described in Coverage A
                  which consists of, or is directly and immediately caused by, one or more
                  of the perils listed in items a. through n. below, regardless of whether
                  the loss occurs suddenly or gradually, involves isolated or widespread
                  damage, arises from natural or external forces, or occurs as a result of
                  any combination of these:
                                               * * * * *
                  g. wear, tear, marring, scratching, deterioration, inherent vice, latent
                      defect or mechanical breakdown;
                                               * * * * *
                  i. mold, fungus or wet or dry rot….

                   l. settling, cracking, shrinking, bulging, or expansion of pavements,
                      patios, foundation, walls, floors, roofs, or ceilings.

               3. We do not insure under any coverage for any loss consisting of one or
                  more of the items below. Further, we do not insure for loss described
                  in paragraphs 1.and 2. immediately above regardless of whether one or
                  more of the following: (a)directly or indirectly cause, contribute to or
                  aggravate the loss; or (b) occur before, at the same time, or after the
                  loss or any other cause of the loss:

                   b. defect, weakness, inadequacy, fault or unsoundness in:

                             (2) design, specifications, workmanship, construction,
                                 grading, compaction;
     Case 4:19-cv-03383 Document Exhibit   E 09/06/19 in TXSD Page 21 of 27
                                 1-5 Filed on



                          (3) materials used in construction or repair; or

                          (4) maintenance;

                   c. weather conditions.


9.     Flood, Surface Water or Neglect. Plaintiffs’ claims are barred, in whole or in part,

because the damages and losses alleged in Plaintiffs’ Petition, none being admitted, were

proximately caused, in whole or in part, by flood, surface water or neglect. The policy states:

                           SECTION I – LOSSES NOT INSURED

               2. We do not insure under any coverage for any loss which would not have
                  occurred in the absence of one or more of the following excluded events.
                  We do not insure for such loss regardless of: (a) the cause of the
                  excluded event; or (b) other cause of the loss; or (c) whether other causes
                  acted concurrently or in any sequence with the excluded event to
                  produce the loss; or (d) whether the event occurs suddenly or gradually,
                  involves isolated or widespread damage, arises from natural forces, or
                  occurs as a result of any combination of these.
                                              * * * * *
                  c. Water Damage, meaning:
                      (1)    Flood, surface water, waves (including tidal wave, tsunami,
                             and seiche), tides, tidal water, overflow of any body of water,
                             or spray or surge from any of these, all whether driven by
                             wind or not;
                      (2)    water or sewage from outside the residence premises
                             plumbing system that enters through sewers or drains, or
                             water which enters into and overflows from within a sump
                             pump, sump pump well or any other system designed to
                             remove subsurface water which is drained from the
                             foundation area;
                      (3)    water the below the surface of the ground, including water
                             which exerts pressure on, or seeps or leaks through a
                             building, sidewalk, driveway, foundation, swimming pool or
                             other structure; or
                      (4)    material carried or otherwise moved by any of the water, as
                             described in paragraphs (1) through (3) above.
                                              * * * * *
      Case 4:19-cv-03383 Document Exhibit   E 09/06/19 in TXSD Page 22 of 27
                                  1-5 Filed on



10.     Personal Property. Plaintiffs’ claims are barred, in whole or in part, because the damages

and losses alleged in Plaintiffs’ Petition, none being admitted, were not proximately caused, in

whole or in part, by a wind or hail created opening in the roof or a wall. The policy states:

               COVERAGE B - PERSONAL PROPERTY

               We insure for accidental direct physical loss to property described in
               Coverage B caused by the following perils, except as provided in
               SECTION I - LOSSES NOT INSURED:

                 d.     Windstorm or hail. This peril does not include loss to property
                        contained in a building caused by rain, snow, sleet, sand or dust.
                        This limitation does not apply when the direct force of wind or hail
                        damages the building causing an opening in a roof or wall and the
                        rain, snow, sleet, sand or dust enters through this opening.


               SECTION I - LOSSES NOT INSURED

               2. We do not insure under any coverage for any loss which would not have
                  occurred in the absence of one or more of the following excluded events.
                  We do not insure for such loss regardless of: (a) the cause of the
                  excluded event; or (b) other causes of the loss; or (c) whether other
                  causes acted concurrently or in any sequence with the excluded event to
                  produce the loss; or (d) whether the event occurs suddenly or gradually,
                  involves isolated or widespread damage, arises from natural or external
                  forces…

        11.    Bona Fide/Legitimate Dispute.         A bona fide and legitimate dispute exists

precluding Plaintiffs’ recovery of damages under extra-contractual theories including the common

law duty of good faith and fair dealing, and for violations of the Texas Insurance Code or any other

statutory or common law authority.

        12.    No Waiver. Plaintiffs’ claims are barred, in whole or in part, because State Farm

did not waive any of its rights under the Policy. The Policy states: “A waiver or change of any

provision of this policy must be in writing by [State Farm] to be valid. State Farm made no such

waiver in this case.
    Case 4:19-cv-03383 Document Exhibit   E 09/06/19 in TXSD Page 23 of 27
                                1-5 Filed on



       13.     Cap on Punitive Damages. Texas Civil Practice and Remedies Code §41.001, et.

seq., applies and punitive damages awarded, if any, are subject to the statutory limit set forth

therein, other applicable statutory authority, and common law. Further, unless Plaintiffs prove

State Farm’s liability for punitive damages, and the amount of punitive damages, if any, by clear

and convincing evidence, any award of punitive damages would violate State Farm’s due process

rights guaranteed by the Fourteenth Amendment to the United States Constitution and by Section

19 of Article 1 of the Texas Constitution.


       14.     Written Notice of Claim. Defendant specifically denies that Plaintiffs provided

State Farm with “notice of claim” pursuant to §§ 542.051(4) and 542.055(a) of the Texas Insurance

Code. The statute specifically states “‘[n]otice of a claim’ means any written notification provided

by a claimant to an insurer that reasonably apprises the insurer of the facts relating to the claim.”

TEX. INS. CODE § 542.051(4). Because written notification was not provided by Plaintiffs, they are

barred from recovering under Chapter 542 of the Texas Insurance Code. Defendant also

specifically denies that the Policy obligated State Farm to inform Plaintiffs that written notice of

the claim was required, and Defendant specifically denies that it was under any duty to provide

notice regarding the applicability of Chapters 541 or 542 of the Texas Insurance Code.

       15.     Chapter 542A. Defendant asserts the limitations on the recovery of attorneys’

fees, if any, as per TEX. INS. CODE § 542A.007.

                                            III.
                                      RIGHT TO AMEND

       16.     State Farm reserves the right to amend this Original Answer pursuant to the Texas

Rules of Civil Procedure.
    Case 4:19-cv-03383 Document Exhibit   E 09/06/19 in TXSD Page 24 of 27
                                1-5 Filed on



       WHEREFORE, PREMISES CONSIDERED, Defendant, STATE FARM LLOYDS,

respectfully requests that upon final trial and hearing hereof, that Plaintiffs take nothing and that

Defendant recover its costs, fees, and expenses, and for such other further relief to which

Defendant may show itself to be justly entitled, both in law and at equity.


                                              Respectfully submitted,

                                              GERMER PLLC


                                              By:____________________________
                                                 DALE M. “RETT” HOLIDY
                                                 State Bar No. 00792937
                                                 America Tower
                                                 2929 Allen Parkway, Suite 2900
                                                 Houston, Texas 77019
                                                 (713) 650-1313 - Telephone
                                                 (713) 739-7420 - Facsimile
                                                 rholidy@germer.com

                                              ATTORNEY FOR DEFENDANT



                                 CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing instrument has been served on
all counsel of record on this 30th day of August, 2019.

                                                      VIA E-SERVICE

Eddie Lane
PERRY & SHIELDS LLP
2900 North Loop W., Suite 850
Houston, TX 77092




                                              DALE M. “RETT” HOLIDY
               Case 4:19-cv-03383 Document Exhibit   E 09/06/19 in TXSD Page 25 of 27
                                           1-5 Filed on


        Envelope ID :36438514


Case Number : 19-DCV-264512


Case Type

 Jurisdiction : Fort Bend County - 240th Judicial District Court              Case Category : Civil - Other Civil

 Case Type : Other Civil                                                      Filer Type : Not Applicable

 Payment Account: File & ServeXpress CC                                       Attorney : James Tatem

 Case Number: 19-DCV-264512

 Client Matter ID: 99371                                                      Date Filed: 8/30/2019 02:25:30 PM




Parties                3

           Sending Party                                Party Type                         Name                                   Address

                                            Plaintiff or Petitioner           Jose Cardenas

                                                                                                                    c/o Corporation Service Company ,
                                                                                                                    dba CSC-Lawyers Inc Service 211
                                            Defendant or Respondent           State Farm Lloyds
                                                                                                                    East 7th Street, Suite 620 , Austin ,
                                                                                                                    Texas , 78701

                                            Plaintiff or Petitioner           Guadalupe Cardenas




Documents

              Filing          Filing            Original          Converted   Stamped         Optional       Document           Document
  Status                                                                                                                                           Fees
              Code          Description        Document           Document    Document        Services       Category           Description

             Answer/
             Respon
             se (Lea                          CARDENAS
 Accepte                   Defendant's O                                                                    Contains sen       Defendant's O
             d Docu                           - Answer for                                                                                       $0.00
 d                         riginal Answer                                                                   sitive data        riginal Answer
             ment)                            SFL.pdf
             Note to
             Clerk:




Responsible for Filing Fees : State Farm Lloyds
              Case 4:19-cv-03383 Document Exhibit   E 09/06/19 in TXSD Page 26 of 27
                                          1-5 Filed on
Send Accepted Notifications To:

Service Contact 5

    e-Serve           Name          Email Address              Public      Attached To             Status    Date Opened

                 Christine Herna   chernandez@germ
      Yes                                                       Yes     State Farm Lloyds   Sent            Unopened
                 ndez              er.com

                                   cwallace@germer.c
      No         Cynthia Wallace                                Yes     State Farm Lloyds                   Unopened
                                   om

                                   elane@perryshield
      Yes        Eddie Lane                                     Yes                         Sent            Unopened
                                   s.com

                                   jtatem@germer.co
      No         Jim Tatem                                      Yes     State Farm Lloyds                   Unopened
                                   m

                 Perry & Shields   opresas@perryshie
      Yes                                                       No                          Sent            Unopened
                 LLP               lds.com




Fees Calculation

 Allowance Charge Reason                                                                    Amount

                                             Case Initiation Fee($)                          $0.00

                                              Total Service Fees($)                          $0.00

                                          Total Service Tax Fees($)                          $0.00

                                              Convenience Fee($)                             $0.13

                                     Total Provider Service Fees($)                          $2.24

                                         Total Provider Tax Fees($)                          $0.18

                                        Total Court Service Fees($)                          $2.00

                                                       Total Fees($)                         $4.55
                                                                                  Page 1 of 1
               Case 4:19-cv-03383 Document Exhibit   E 09/06/19 in TXSD Page 27 of 27
                                           1-5 Filed on


 Skip to Main Content Logout My Account Search Menu New Civil Search Refine Search Back                                  Location : Fort Bend Images Help

                                                              REGISTER OF ACTIONS
                                                                    CASE NO. 19-DCV-264512

Guadalupe Cardenas and Jose Luis Cardenas VS. State Farm Lloyds                  §                          Case Type: Other Civil
                                                                                 §                          Date Filed: 07/16/2019
                                                                                 §                            Location: 240th District Court
                                                                                 §
                                                                                 §


                                                                         PARTY INFORMATION

                                                                                                                             Attorneys
Defendant or State Farm Lloyds
Respondent    Austin, TX 78701


Plaintiff or     Cardenas, Guadalupe                                                                                         Eddie R Lane
Petitioner                                                                                                                    Retained
                                                                                                                             713-955-3102(W)


Plaintiff or     Cardenas, Jose Luis                                                                                         Eddie R Lane
Petitioner                                                                                                                    Retained
                                                                                                                             713-955-3102(W)


                                                                    EVENTS & ORDERS OF THE COURT

           OTHER EVENTS AND HEARINGS
07/16/2019 Petition       Doc ID# 1
             Plaintiff's Original Petition with Written Discovery
07/16/2019 Request        Doc ID# 2
             Request for Issuance of Service
07/16/2019 Jury Fee Paid
             Jury Fee Paid by Plaintiff
07/18/2019 Issuance        Doc ID# 3
             Citation Issued to State Farm Lloyds
07/18/2019 Citation
             eService
              State Farm Lloyds                                            Served                  08/07/2019
                                                                           Returned                08/09/2019
08/09/2019 Officers Return      Doc ID# 4
            Citation Return for State Farm Lloyds. Served 8/07/2019
08/30/2019 Answer/Contest/Response/Waiver          Doc ID# 5
            Defendant's Original Answer


                                                                       FINANCIAL INFORMATION



               Defendant or Respondent State Farm Lloyds
               Total Financial Assessment                                                                                                              2.00
               Total Payments and Credits                                                                                                              2.00
               Balance Due as of 09/06/2019                                                                                                            0.00

08/30/2019 Transaction Assessment                                                                                                                      2.00
08/30/2019 E-filing                       Receipt # 2019-61664-DCLK                            State Farm Lloyds                                     (2.00)



               Plaintiff or Petitioner Cardenas, Guadalupe
               Total Financial Assessment                                                                                                           344.00
               Total Payments and Credits                                                                                                           344.00
               Balance Due as of 09/06/2019                                                                                                           0.00

07/17/2019     Transaction Assessment                                                                                                                342.00
07/17/2019     E-filing                   Receipt # 2019-49612-DCLK                            Cardenas, Guadalupe                                 (342.00)
08/09/2019     Transaction Assessment                                                                                                                   2.00
08/09/2019     E-filing                   Receipt # 2019-56216-DCLK                            Cardenas, Guadalupe                                    (2.00)




http://tylerpaw.co.fort-bend.tx.us/PublicAccess/CaseDetail.aspx?CaseID=1911299                                                                 9/6/2019
